Title: To George Washington from William Heath, 25 September 1780
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Newport Septr 25 1780
                        
                        A few days since, and during the absence of General Comte de Rochambeau at Hartford I received very particular
                            intelligence from Major Talmadge that Adml Rodney arrived at Sandy hook on the 13th Instant with ten Sail of the Line and
                            two frigates—that on the 15th Admiral Rodney detached Commodore Drake with four Sail of the Line to Reinforce Admiral
                            Arbuthnot (these four ships formed a junction on the 18th near Gardner island, their object is said to be to intercept 12
                            Sail of French ships expected on this Coast from the West Indies, & that orders were given for an embarkation of
                            troops to take place immediately at New York—the whole of this intelligence was forwarded by Major Talmadge to Head
                            quarters, which your Excellency may have seen since your Return, if not before. In Consequence of the Receipt of it here
                            General Viomenil proposed to me the calling back Colonel Green’s Regiment which had passed over to the main on their way
                            to the main army—this I did and the Regiment return’d accordingly. The french General also proposed the notifying the
                            Militia to hold themselves in Readiness to come in on the Shortest Notice; but their readiness has been so conspicuous on
                            every occasion that I thought this last measure unnecessary—I cannot yet think the Enemy will make an attempt on this
                            place, altho’ their present great naval Superiority may prompt them to attempt the destruction of the French fleet. Since
                            this last intelligence was received the fleet has taken a new position, which with the support of three Batteries of heavy
                            Metal one on each flank, and the other in the Centre, it is thought their Situation is rendered Safe against an attack
                            from the Fleet altho’ so much Superior and that they cannot be destroyed, unless the Enemy come with Such a land force as
                            to get possession of Some posts on the Island.
                        Comte Rochambeau return’d here the last Evening. Admiral Arbuthnot’s fleet Remain near Gardner’s island. I have
                            the honor to be, With the greatest Respect Your Excellency’s Most obedient Servant
                        
                            W. Heath
                        
                    